PD-0657-15
                                 IN   THE       TEXAS

                        COURT    OF   CRIMINAL       APPEALS

JAMIE FORD                                  §
vs                                          f COA No. 02-14-00148-CR
THE STATE OF TEXAS                      V TRIAL °T N°' CR 12"°59
                       MOTION   FOR   EXTENSION OF       TIME
               TO FILE PETITION       FOR       DISCRETIONARY REVIEW

        Comes now Jamie Ford, applicant in the above cause to reej^fcinn iju
this court grant an extension of time to file h6s first                         CRIMINALAPPEALS
Pwtitfflonfor discretionary Review and in support would show ''™ ^9 i'JU

the followingfacta;                                                        Abel Acosta, Clerk
        Appellant*   through appointed counsel filed a brief to the

second court of appeals.        This appeal originated from the 43rd

district court/ Parker Count// Texas. As of this motion/ the

applicant had not been notified by appellant counsel of the

affirmation of his appeal on April 23/2015. This information

came by phone discussions with applicant's mother by phone.

        Appellant is not aware of any post motions filed/               but

is aware of the necessity of fil&ftg of a PDR by and through a

"Writ   writer".

        Appellant's deadline for filing a Petition for Discretionary

Review is May 20, Additional time is needed to prepare and

file such petition addressing the decision of the court of appeals.

An extension of time of sixty (60) days is requested /

providing a due date of July 19//               actually on the 17th.



                                 Page 1 of 2                            RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                         MAY 29 2015

                                                                       Abel Acosta, Clerk



                                                                                            f
       No prior request for an extension of time have been made
  to this court/ nor is this request presented for needless
  delay, confusion of the issues, nor to harass the court, but to
  secure the means toseek redress and remedy to the appellant'6s
  claim(s).

                                    PRAYER.

       Wherefore, premises considered/ the appellant
  respectfully requests this honorable court extend the time
 to file such Petition in this cause with a final due date of
 ™Y»th.20I5.                              XJ^^J
 (                      CERTIFICATE OF SERVICE
      1/ jamie ford do certify that the above and foregoing
 motion was on this the 20th day of May 2015 was mailed first
 class postage pre-paid to the foloowing parties: State
 Prosecuting Attorney P.O. Box 12405 Austin.texas 78711,
 and to the 2nd court of appeals       ,~, „ . ,,
  fld                     Wo&          ^01 W. belknap suite 9000
Ft worth                    ^
Ft Worth tx   and the district clerk of the43rd district
 court Parker county,
                uity,   Texas.
                        iexas.    U7 pfc Wortn Hwy/ Weathorford,
Texas 76086                              * L^J^f


                                 Page 2 of 2